Citation Nr: 0430818	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-11 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chloracne, to include as due to herbicide exposure.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
peripheral neuropathy , to include as due to herbicide 
exposure.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
porphyria cutanea tarda, to include as due to herbicide 
exposure.  

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
skin cancer, to include as due to herbicide exposure.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
soft tissue sarcoma, to include as due to herbicide exposure.

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
multiple myeloma, to include as due to herbicide exposure.

7.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
Hodgkin's Disease, to include as due to herbicide exposure.

8.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
non-Hodgkin's lymphoma, to include as due to herbicide 
exposure.

9.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
cancer of the sinuses, to include as due to herbicide 
exposure.  

10.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
respiratory cancer, to include as due to herbicide exposure.

11.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
cancer of the mouth with blindness, to include as due to 
herbicide exposure.  

12.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
prostate cancer, to include as due to herbicide exposure.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to April 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was received in January 2003.  A 
statement of the case was issued in April 2003 and a 
substantive appeal was received in April 2003.  

On VA Form 9 which was received in April 2003, the veteran 
indicated that he desired to attend a local hearing to be 
conducted by a member of the Board.  In May 2003, the veteran 
indicated that he was dropping his request for a hearing.  In 
October 2003, the veteran again requested a hearing to be 
conducted by a member of the Board.  In November 2003, the RO 
sent a letter to the veteran informing him of his options for 
a hearing and that he had to complete the accompanying 
document to obtain a hearing.  A copy of the November 2003 RO 
letter has been associated with the claims file which has 
been annotated in December 2003 to indicate that the veteran 
would be unable to travel to Waco for a hearing.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has alleged that he currently experiences all the 
disabilities on appeal as a result of his exposure to 
herbicide while stationed in Thailand on temporary duty.  He 
has indicated that there are outstanding medical records 
under government control which could support his claim.  The 
Board specifically notes on correspondence from the veteran 
which was received in February 2001 that he had "Agent 
Orange records" at the following facilities:  Henderson VA 
Clinic (1974-1993); VA clinic in El Paso, Texas (2000); 
Lockland AFB, San Antonio Texas (1999); Loughland AFB, Del 
Rio Texas (2000);Artesia VA clinic (1975- 1994); Albuquerque 
VA clinic hospital (1973-1994).  There are other references 
in the claims file to outstanding treatment records under 
government control.  The RO has attempted to obtain some of 
this evidence.  However, it appears that there are more 
records outstanding over and above what was already obtained 
by VA.  The veteran has alleged that VA only has 
approximately one third of his medical records.  As the above 
reported records are under government control, VA must 
attempt to obtain them in support of the veteran's claim.   

Wherefore the issues on appeal are hereby remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all VA and/or military 
medical care providers who treated the 
veteran for any of the disabilities on 
appeal since the veteran's discharge.  
The RO should take appropriate action to 
obtain any identified medical records 
under government control which have not 
already been associated with the claims 
file.  

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
record and determine if the benefits 
sought can be granted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).Thereafter.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



